Citation Nr: 0732757	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
January 31, 1946 to January 30, 1950 and from February 9, 
1962 to August 31, 1967.  There is unverified Air Force 
service from February 8, 1950 to February 8, 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
increased the rating for service-connected lumbosacral strain 
from 10 to 20 percent.  The RO issued a notice of the 
decision in January 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in February 2005.  The RO 
provided a Statement of the Case (SOC) in February 2005 and 
thereafter, in March 2005, the veteran timely filed a 
substantive appeal.  

The issue on the title page has been recharacterized to more 
accurately reflect the veteran's claim. 

Other Matters

In his February 2005 NOD, the veteran stated that the rating 
for his lumbosacral strain should be increased due to a 
"bone condition" and "muscle spasms."  The RO interpreted 
these statements as claims for service connection and 
provided a SOC in October 2005 and a SSOC in March 2006 
denying the claims.  As of the time the case was received at 
the Board, there was no indication in the claims file that 
the veteran had filed a notice of disagreement with the 
decision, and these issues are not before the Board as 
separate service-connection claims.  See Archbold v. Brown, 9 
Vet. App. 124  (1996) (a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of substantive appeal after statement of 
the case is issued).  

In March 2005, the RO initiated an increased rating claim for 
left carpal tunnel syndrome.  In a June 2005 rating decision, 
the RO denied an increased rating for left carpal tunnel 
syndrome, which was rated at 10 percent in December 1967.  In 
a July 2005 correspondence, the veteran made the following 
statements:

In your letter of January 18, 2005, I was awarded 
an increase from 10% to 20% disability rating for 
lumbosacral strain.  No change was made in my 10% 
disability rating due to bone deterioration.  My 
total disability rating was increased from 20% to 
30% effective March 1, 2004.  THIS AWARD WAS FOR 
BACK CONDITION ALONE WITH NO MENTION OF CARPAL 
TUNNEL SYNDROME.

***
I have never requested a disability rating due to 
my carpal tunnel syndrome suffered on or about 1949 
but someone at VA must have picked it up from a 
review of my medical records that I do not have a 
copy.  However, I feel this is a valid claim and 
award and I again accept your decision.  (Emphasis 
in original)

The RO interpreted these statements as a NOD with the 
combined evaluation of 30 percent.  The RO provided a SOC in 
October 2005 and a SSOC in March 2006.  However, the veteran 
has not perfected his appeal.

The veteran did not request a hearing on this matter.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in October 2007.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for lumbosacral strain with 
degenerative disc disease and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The veteran's service-connected low back disability 
includes degenerative disc disease; when considering DeLuca 
criteria of pain and weakness or fatigue on repetitive 
motion, he has forward flexion of the thoracolumbar spine to 
40 degrees but not ankylosis, and his muscle spasms are 
severe enough to result in an abnormal gait.

3.  At no time has the veteran's low back disability been 
manifested by incapacitating episodes or symptoms 
necessitating bed rest prescribed by a physician or any 
impairment of bowel or bladder control.

4.  There is mild impairment of the sciatic nerve in the 
right lower extremity manifested by slightly diminished 
sensation to light touch of the S1 and L5 dermatomes; 2/5 
motor weakness of the right extensor hallucis longus muscle; 
and 2/5 motor weakness of the right quadriceps muscle with no 
atrophy of the muscles in the right leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected lumbosacral strain with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2007).

2.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for neurological manifestations of the 
veteran's service-connected back disability, specifically 
mild paralysis of the right sciatic nerve, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.45, 4.124a, 
Diagnostic Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and any defect in notice was harmless 
error.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2004 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for an increase in his 
lumbosacral strain, namely, proof that this disability had 
grown in severity.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  The Board thus finds that 
the veteran received notice of the evidence needed to 
substantiate his lumbosacral strain higher rating claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the January 2005 RO decision that is the subject of this 
appeal in its May 2004 letter.   However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating in the May 2004 letter.  With respect to 
Dingess notice, where such a timing error occurred, the Board 
must presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 891 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed  prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

In the instant case, the RO did supply rating notice in the 
September 2005 SOC.  The SOC informed the veteran that after 
a review of the evidence received before and after the May 
2004 notification letter, his increased rating claim remained 
denied.  The SOC also provided a statement of reasons or 
bases for that denial.  The Board issued the SOC after the 
veteran had filed his disagreement with the initial rating 
decision.  Thereafter, the veteran had ample time to submit 
additional evidence concerning the extent of his lumbosacral 
strain.  The RO also supplied effective date notice in the 
March 2006 SOC.  However, the veteran has not raised an 
effective date claim.  In addition, the RO readjudicated this 
claim, as demonstrated by the March 2005, March 2006, and 
March 2007 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  In view of the foregoing, the Board cannot conclude 
that the defect in timing of Dingess notice affected the 
essential fairness of the adjudication.  The presumption of 
prejudice is therefore rebutted.
 
b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing psychiatric 
examinations or obtaining psychiatric or medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive October 2004, March 2006, and March 2007 spine 
examinations, which were thorough in nature and adequate for 
the purposes of deciding the claim for an increased rating 
for the veteran's lumbosacral strain.  The Board finds that 
the medical and evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law & Regulations

a. Calculation of Disability Ratings 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

As to which criteria for rating disabilities of the low back 
or thoracolumbar spine are applicable, the Board first turns 
to a December 1967 RO decision, which granted service 
connection for lumbosacral strain and assigned a 10 percent 
evaluation from September 1, 1967.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5294.  There was no medical evidence of 
a diagnosis of degenerative disc disease or intervertebral 
disc syndrome and service connection was limited to a 
lumbosacral strain.  Subsequent RO decisions continued to 
rate the disability as a lumbosacral strain under 38 C.F.R. § 
4.71a, Diagnostic Code 5295-5294.  A December 2004 RO 
decision, which was issued after the rating disabilities of 
the spine were revised, rated the disability as a lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
However, the February 2005 SOC refers to Codes 5237 and 5243.  
It is apparent that the veteran's degenerative disc disease 
is part of his overall service-connected low back disability.

Relevant to the instant case, a veteran, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, will receive a 20 percent 
rating when he exhibits forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A veteran will receive a 40 percent 
rating when he exhibits forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  The next higher rating of 50 
percent will be awarded when a veteran displays unfavorable 
ankylosis of the entire thoracolumbar spine, and a veteran 
will generate the maximum 100 percent evaluation if he has 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).

The Board additionally comments that according to Note (2), 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. 38 C.F.R. § 4.71a, Note (2) (2007).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2007).

As for intervertebral disc syndrome (IDS), Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25. 38 C.F.R. § 4.71a, Note (6) (2007).  Under the latter 
criteria, a veteran with IDS who experiences incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months will receive a 
10 percent evaluation, while a veteran who has such episodes 
with a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months will garner a 20 percent 
rating.  A veteran with IDS who experiences incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months will receive a 40 
percent evaluation, while a veteran who has such episodes 
with a total duration of at least 6 weeks during the past 12 
months will garner a 60 percent rating.  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (6), (1) (2007).

The Board also comments that Note (1) accompanying the 
General Rating Formula for Diseases and Injuries of the Spine 
advises that the evaluating entity should assess any 
associated objective neurological abnormalities separately, 
to include bowel or bladder impairment.  38 C.F.R. § 4.71a, 
Note (1) (2007).  

With respect to evaluations of neurological disabilities, and 
more specifically, peripheral nerve disorders, 38 C.F.R. § 
4.124a sets forth the relevant criteria.  Pertinent to the 
instant case, pursuant to Diagnostic Code 8520, which sets 
forth the rating criteria for sciatic nerve disorders, a 
veteran will receive respective ratings of 10, 20, 40 or 60 
percent for mild, moderate, moderately severe or severe (with 
marked muscular atrophy) incomplete paralysis from this 
nerve.  A maximum 80 percent evaluation will be awarded for 
complete paralysis of the sciatic nerve manifested by the 
foot dangling and dropping, no active movement possible of 
muscles below the knees, and flexion of the knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).  

The Board comments that for the purposes of 38 C.F.R. § 
4.124a, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  In addition, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

In October 2004, the veteran submitted to a VA examination.  
The physician did not review the claims file.  The veteran 
reported that he injured his back in July 1967 while in 
service.  His back condition improved until 1970, when he 
started having spasms and pain "from back to toe."  He was 
hospitalized for severe back pain with radiating pain in the 
1970's, after which he received weight treatment and 
injections.  The veteran later underwent an L4-L5 
laminectomy.  He "felt fine" until 1998, when the pain 
returned.  He "really improved" after receiving physical 
therapy.  The pain returned again in 2000.  The veteran 
underwent an L1 to L5 laminectomy in 2001.  He was fine until 
six months prior, when he noticed increased muscle spasms in 
the right leg and stiffness in the right hip and leg muscles.  
He also complained of increased pain in the right hip joint 
with decreased sensations in the right leg.  The pain was 
relived by taking Tylenol and doing stretching exercises.  
The veteran stated that the pain was not disabling, but that 
it was getting worse.  He could not bend and pick anything 
up.  He could not get up from a squatting position.  He had 
trouble walking whenever he had a spasm or decreased feeling 
in the right leg.  The veteran denied having any bowel or 
bladder problems.  He also denied the use of any crutches or 
canes. 

Upon physical examination, the veteran displayed forward 
flexion to 75 degrees, extension to 15 degrees, and bilateral 
rotation to 40 degrees.  The physician noted that the 
veteran's gait was normal and that he had "left dominant 
walking."  X-rays of the spine revealed "[d]ecreased 
lordosis narrowed L2-3, L4-5 disks.  Probably partial L4-5 
laminectomy.  No acute compressions."  

An associated extremity examination revealed the following:  
(1) right hip strength of 4-/5 and left hip strength of 5/5; 
(2) right knee strength of 4-/5 and left knee strength of 
5/5; and (3) right ankle strength of 4-/4- and left ankle 
strength of 5/5.  The veteran's knee reflex was 3+ on the 
right and 2+ on the left.  Ankle reflexes were absent 
bilaterally.  Both legs were equal in length.  

Based on these data, the physician made the following 
finding:

76-year-old white male with history of back injury 
in the service while on duty with worsening back 
condition requiring L4-L5 fusion, then physical 
therapy and finally L1 to L5 fusion, now again 
having symptoms impairing him from doing everyday 
functions especially that required bending and 
picking up things.  This is confirmed by an X-Ray 
(of his lumbar spine.

A December 2004 treatment note from North Dallas Orthopedics 
and Rehabilitation indicates that the veteran complained of 
back pain since getting out of bed the week before.  The 
physician noted that the veteran had decreased motion and 
decreased rotation of the right hip with some pain.  Although 
the physician found "neurologic essentially intact," he 
noted a "slight decrease right ankle jerk."  X- Rays of the 
lumbar spine revealed "degenerative disc disease at L2-3 
with retrolisthesis and decreased disc space height, multiple 
level mild changes."  An X-ray of the pelvis revealed "some 
possible mild narrowing of the right hip joint," which the 
physician described as "very minimal."  The physician 
compared the lumbar spine X-rays to the 2001 X-rays and noted 
"I don't really see any fundamental change."  Based on 
these data, the physician diagnosed the veteran with (1) low 
back pain; (2) lumbosacral strain; and (3) status post 
laminectomy.

In March 2006, the veteran submitted to another VA 
examination.  The physician had reviewed the claims file, and 
noted that the veteran reported injuring his back in 1967 
while in service.  He was treated with exercise and physical 
therapy and eventually improved.  After discharge, he 
continued to have periodic pain in his back.  The pain 
eventually became worse and radiated down his right leg.  The 
veteran had a laminectomy in 1975.  The surgery brought 
temporary relief, but the pain returned.  He managed the pain 
with exercises and physical therapy.  In 2001, the pain 
became worse and he developed numbness in one of his big 
toes.  He had surgery again, which resulted in "considerable 
improvement."  However, the veteran complained of 
intermittent pain and stiffness about twice a month, with 
each episode lasting several days, and hip pain at night.  He 
denied having any bladder problems, instability, 
incoordination, fatigability, or lack of endurance.  He also 
denied the use of a cane or braces.  

Upon physical examination, the veteran displayed forward 
flexion to 70 degrees, at which point he had "rather severe 
pain and no further flexion"; extension to 10 degrees with 
pain; bilateral flexion to 10 degrees with pain; and 
bilateral lateral rotation to 10 degrees with pain.  
Repetitive motion testing did not demonstrate any symptoms of 
increasing pain or fatigue, or lack of endurance.  The 
physician noted tenderness of the lumbar spine on palpation, 
but no spasm.  There was some loss of lordosis noted.  The 
veteran could barely stand on his toes and could not walk on 
his heels or toes.  The clinician noted that the veteran 
walked slowly.  X- rays of the spine revealed L2-3, 4-5 
narrowed disks with laminectomy at L4-5.
  
An associated extremity examination revealed negative 
straight leg signs and no loss of pinprick sensation to the 
thighs, legs, or feet.  The veteran had no extensor hallucis 
longus muscle strength on the left and moderate extensor 
hallucis longus muscle strength on the right.  Knee reflexes 
were 1+.  Ankle reflexes were absent.  

Based on these data, the physician diagnosed: (1) lumbosacral 
disc disease, L1-L5; (2) chronic lumbosacral strain, 
secondary to lumbar disc disease; (3) decreased range of 
motion of the lumbar spine, secondary to pain and lumbar disc 
disease; and (4) chronic pain syndrome secondary to lumbar 
disc disease and laminectomy.

In March 2007, the veteran submitted to a third VA spine 
examination.  The clinician had reviewed the claims file, and 
noted that the veteran reported two prior laminectomies.  The 
veteran complained of "mechanical" low back pain for the 
last year and spasms in his lower back, gluteus, and 
hamstring muscles.  The veteran rated the pain at 5-6/10.  
The pain was relieved by taking Tylenol.  He also complained 
of "daily right anterior thigh dysesthesias consistent with 
an L3 dermatome."  The veteran reported that he had been 
homebound 24 days in the previous 12 months as a result of 
his low back and leg pain.  

Upon physical examination, the physician noted that the 
veteran walked slowly and deliberately "with a definite limp 
favoring the right leg."  The physician assessed range of 
motion using the DeLuca criteria and noted the following: 
forward flexion to 40 degrees; extension to 30 degrees; 
bilateral flexion to 30 degrees; and bilateral rotation to 30 
degrees.  Repetitive motion testing did not demonstrate any 
symptoms of fatigue, weakness, or incoordination.  The 
physician noted a "slightly more pronounced lumbar lordosis 
than normal."  There was tenderness at L2 through L1 on 
palpation and bilateral paravertebral muscle tenderness, 
right greater than left.  There was a slight spasm of the 
right lumbar myofascia and right sciatic notch tenderness.  
  
An associated extremity examination revealed slightly 
diminished sensation to light touch of the S1 and L5 
dermatomes on the right.  The veteran had 2/5 motor weakness 
of the right extensor hallucis longus muscle and 2/5 motor 
weakness of the right quadriceps muscle.  The remainder of 
the muscle groups had normal motor tone.  The right ankle 
reflex was absent.  The Babinski test was negative.  The 
veteran had negative straight leg raise both sitting and 
lying.

Based on these data, the physician diagnosed lumbar 
degenerative disc disease.

b. Discussion

The Board finds that a rating in excess of 20 percent for the 
veteran's service-connected lumbosacral strain with 
degenerative disc disease is not warranted under the 
applicable criteria.

At the March 2007 VA examination, the clinician took the 
DeLuca factors into account and noted that the veteran was 
able to flex the spine forward to 40 degrees.  This finding 
falls within the range of flexion encompassed in the 
applicable criteria for a 20 percent evaluation under Code 
5237.  The March 2007 examiner also noted that repetitive 
motion testing did not demonstrate any symptoms of fatigue, 
weakness, or incoordination.  Furthermore, the veteran's 
combined range of motion of the thoracolumbar spine from 
March 2006 also preponderates in favor of a 20 percent 
rating.  Specifically, he had a combined range of motion of 
120 (combine 70 degrees forward flexion; 10 degrees 
extension; 10 degrees bilateral flexion; and 10 degrees 
bilateral rotation).  Finally, the March 2007 examiner's 
finding that the veteran had a muscle spasm and walked with a 
"definite limp" also supports a 20 percent rating.  

The evidence in the claims file weighs against a rating 
higher than 20 percent, as the record does not disclose that 
the veteran has favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of 30 degrees or less, 
as would be required for a 40 percent rating under Code 5237.  
Moreover, ratings of 50 percent or 100 percent similarly are 
not warranted at this time, as the record does not reflect 
that the veteran has unfavorable ankylosis of the entire 
thoracolumbar spine or the spine.  

The Board also finds that the veteran failed to show that he 
suffered from incapacitating episodes having a total duration 
of at least 4 weeks but less than six weeks during the past 
twelve months, which would entitle him to a higher rating 
under Code 5243.  At his March 2007 VA examination, the 
veteran reported that he had been homebound for 24 days in 
the preceding 12 months due to back pain.  However, there is 
no competent medical evidence that bed rest was prescribed by 
a physician.  As such, a rating in excess of 20 percent is 
not warranted under Codes 5237 or 5243.

As for the neurological abnormalities experienced by the 
veteran as a result of his back disability, the March 2007 
clinician found mild nerve impairment in the right lower 
extremity, but he did not identify that nerve group by name.  
Rather than attempting to consider each lower extremity nerve 
group for which there is a diagnostic code in the Rating 
Schedule, it is the judgment of the Board that the symptoms 
shown by the evidence can be rated most accurately by analogy 
to impairment of the sciatic nerve under Diagnostic Code 
8520.  See 38 C.F.R. § 4.20.  The General Rating Formula 
allows for a separate 10 percent rating for mild impairment 
of any lower extremity nerve.  Mild impairment of the sciatic 
nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The Board also finds that the 
preponderance of the medical evidence is against a rating in 
excess of 10 percent for the neurological impairment of the 
right lower extremity, as the veteran appears to experience 
only slightly diminished sensation in the right lower 
extremity.  While there is also some motor weakness in the 
right leg, there is no indication of atrophy of any of the 
right lower extremity muscles.  The March 2006 examination 
showed that the veteran could stand on his toes, albeit with 
some difficulty.  Although the veteran has an absent right 
ankle reflex, overall loss of sensation has consistently been 
reported as slight or mild.  The veteran does have an 
abnormal gait.  The fact that the October 2004 VA examination 
disclosed mildly impaired motor strength in the right lower 
extremity further supports the 10 percent evaluation for mild 
symptoms and weighs against a higher rating of 20 percent 
reflecting a moderate disorder. 

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule  
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
lumbosacral strain with degenerative disc disease of the 
lumbar spine has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment or other such factors 
that render impractical the application of the standard 
rating criteria.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his back disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  














ORDER

A rating in excess of 20 percent for service-connected 
lumbosacral strain with degenerative disc disease is denied. 

A separate rating of 10 percent, but no more than 10 percent, 
for neurological manifestations of the veteran's service-
connected back disability, specifically mild paralysis of the 
right sciatic nerve, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


